Citation Nr: 1207035	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressive features.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing in November 2011 before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for substance abuse as secondary to service-connected PTSD has been raised by the record in the November 2011 Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including sleep disturbance with nightmares of Vietnam, recurrent thoughts of the stressor incident, avoidant behavior, anxiety, hypervigilence, irritability and depressed mood; the Veteran was assigned a GAF score that ranged from 45 to 55.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-connected PTSD with depressive features have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A February 2008 VCAA letter informed the Veteran of what evidence was required to substantiate his service connection claim for PTSD.  He was also notified of how VA determines a disability rating and effective dates if his claim is granted.  This letter informed him of his and VA's respective duties for obtaining evidence.  The VCAA letter requested the Veteran to provide any evidence in his possession and he was informed that it was ultimately his responsibility to ensure that VA received any evidence not in the possession of the Federal government.  

As the rating decision dated in November 2008 granted service connection for PTSD with depressive features, the claim is now substantiated.  As such, the Veteran's filing of an appeal as to the initial rating assigned by the RO does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006) (Where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to cite the pertinent laws and regulations and discuss how such laws and regulations affect the agency's decision.  38 U.S.C.A. §§ 5104 , 7105(d) (West 2002).  This has been accomplished here, as will be discussed below.

The April 2009 statement of the case (SOC), in the decision section, set forth the specific diagnostic criteria for the next higher disability rating for PTSD.  The appellant was thus informed of what was needed to achieve the next-higher schedular rating.  Furthermore, the statement of the case explained to the Veteran why the evidence did not meet the next higher disability rating.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  Thus, no further notice is required for the initial higher rating for PTSD and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, two VA examination reports, a transcript of the February 2010 DRO hearing and a transcript of the November 2011 Board hearing.  

The VA examination reports dated in September 2008 and April 2010 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of PTSD with depressive features.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The RO received the Veteran's service connection claim for PTSD in October 2007.  The November 2008 rating decision on appeal granted service connection for PTSD and assigned a 50 percent initial disability rating, effective from October 2, 2007.  As such, the rating period on appeal is from October 2, 2007.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  

The Veteran's service-connected PTSD with depressive features is currently assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging from 41-50 reflects sserious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The medical evidence of record consists of VA treatment records and two VA examination reports dated in September 2008 and April 2010.  The Veteran provided additional information about his PTSD symptoms at the February 2010 DRO hearing and the November 2011 Board hearing.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating.  

The evidence of record shows the Veteran's PTSD has a moderate to severe affect on his ability to function appropriately and effectively.  The Veteran has difficulty sleeping.  See VA examinations dated in September 2008 and April 2010 and VA treatment records dated in December 2008 and May 2009.  He described his sleep as sporadic with an average of four hours of sleep per day.  See September 2008 VA examination.  The Veteran has problems with both sleep onset and mid-sleep awakening.  The Veteran's sleep is usually broken up by dreams.  He persistently re-experiences the traumatic event through recurrent distressing dreams nearly every night.  See April 2010 VA examination.  These dreams are always violent in nature and involve a knife.  He will wake up and get up after a dream.  He very seldom will fall back asleep again.  If he does fall asleep again, he will usually have another distressing dream.  It appears that based on his testimony that the frequency of nightmares have improved to about three times a week due to medication.  See Board Hearing Transcript p. 7.  The Veteran makes efforts to avoid activities, places or people that arouse recollections of the trauma.  See April 2010 VA examination.  The Veteran's VA treatment records show that the Veteran has an increase in flashbacks, nightmares and anxiety around Independence Day due to the fireworks.  He also has marked diminished interest or participation in significant activities. 

The medical evidence of record indicates that the Veteran has hypervigilence, impaired impulse control, difficulty adapting to stressful circumstances and depression.  During the April 2010 VA examination, the Veteran reported persistent symptoms of increase arousal, irritability, outbursts of anger and hypervigilence.  The Veteran has a very short temper and short nerves.  In the past, he had engaged in a number of fights.  The Veteran reported that he has had up and down moods and he often gets angry.  He is easily irritated and that it has become worse over time.  He also has problems with anxiety.  He explained that his mind is always racing and thinking about things.  See April 2010 VA examination and Board Hearing transcript p. 22.  The Veteran experiences muscle tension, cold sweats and an inability to calm himself.  See April 2010 VA examination.  The Veteran reported some auditory hallucinations of hearing noises like someone is breaking in his home at night and he will check out the noise.  The examiner noted that these auditory hallucinations appear to be more congruent with hypervigilence.  The Veteran reported that his place of residence is "very secure" and that no one would be able to get in there; however, he still feels that perhaps someone is in his home and he needs to check out the noise.  He reported suicidal ideation in the past when he lost contact with his VA psychiatrist.  The Veteran noted that approximately a year ago everything fell apart.  He was seeing a VA psychiatrist in group and individual sessions; however, he lost his appointments due to vandalism.  When he attempted to make an appointment with the VA psychiatrist, the Veteran was informed he was out.  The Veteran indicated that later he was informed that his psychiatrist had been deployed and killed.  The Veteran denied current suicidal ideation or a history of suicidal attempts.  During the April 2010 VA examination, the Veteran reported some homicidal ideation as recent as January 2010.  He was at a bar and some of his brother's friends were there and they started to mess with him in a playful way.  The Veteran became overly irritated, grabbed a knife used by the bartender to cut lemons, and came within inches of stabbing one of the men in the chest.  He was able to stop himself, but the incident confirmed to him that he needed to stay away from other people and social situations.  

The evidence reveals that the Veteran exhibits some inability to establish and maintain effective relationships.  The Veteran has been married twice and he is now divorced.  He has two sons and two step daughters.  He testified that he sees his stepdaughters maybe twice a week and one of his sons approximately three or four times a week.  Board Hearing Transcript p. 13.  He testified that he does not see his children in his own home, because he can control the amount time that he is visiting with them.  During the April 2010 VA examination, the Veteran reported that he was not dating at that time.  He has tried dating several times, but it did not work out due to his bad attitude.   He also indicated that he has no friends and he described himself as a loner.  The evidence indicates that the Veteran mainly keeps to himself and he isolates himself from others.  See VA treatment record dated in December 2008 and Hearing Transcript p. 11.  He is irritable and has a sharp temper and he feels that it is best that he is not around other people.  The Veteran stated that he does not like being around anybody.  Id.  He also has feelings of detachment and estrangement from others.  The Veteran reported feeling miserable all of the time and he does not want others around him.  He does not engage in any activities peripheral neuropathy a regular basis with friends or associates and he prefers to do things by himself. 

With respect to employment, the Veteran retired in 2001 after working for 32 years in general factory work with A.O. Smith Corporation/Tower Automotive.   He is not currently working.  The Veteran noticed that since he has been retired he has had more problems with being irritable and he avoids engaging in relationships with other people.  The April 2010 VA examiner determined that the Veteran's PTSD results in deficiencies in work.   

The Veteran's GAF score ranged between 45 and 60 throughout the entire claims period.  This range in GAF score reveals moderate to serious symptoms with moderate to serious impairment in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates a 70 percent rating.

In finding that a 70 percent rating is warranted, the Board declines to grant a 100 percent rating.  The claims file is negative for evidence of characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the VA examinations and treatment records reveal that during the evaluations the Veteran was alert and fully oriented, memory was grossly intact, and his speech was variable with normal rate and rhythm and adequate articulation.  During the April 2010 examination, the examiner did not observe any idiosyncratic speech or behaviors.  The Veteran also appeared to be in a poor mood and presented a broad range of affect.  His thought process appeared to be grossly intact.  Judgment, insight, knowledge and intelligence appeared to be good.  Thus, there is no evidence of gross impairment in thought process, communication or behavior.  The April 2010 VA examiner also observed that remote and recent memory were intact.  The Veteran was oriented to time and place during various psychiatric evaluations throughout the appeal.  Although the Veteran mentioned that he had suicidal ideation and homicidal ideation in January 2010, overall, the evidence does not show that the Veteran is in persistent danger of hurting himself or others.  Specifically, the medical evidence of record reveals that the Veteran never attempted suicide and during the VA examinations he denied current suicidal and homicidal ideation.  Furthermore, the evidence does not show that the Veteran's PTSD symptoms contributed to his retirement as he worked for the same company for over 30 years.  The Veteran's PTSD causes severe impairment in social functioning, but not total social impairment as he is close to his children.  Accordingly, the evidence reveals that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Thus, the criteria for a 100 percent rating have not been met.

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's PTSD symptoms have not been so severe as to warrant a 100 percent disability rating at any time during the course of this appeal.  The increase to a 70 percent disability rating is supported by the evidence throughout the appeal period.  As such, a staged rating is not warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case the Board finds that the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD with depressive features is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board decision above has granted a 70 percent rating for the disability at issue.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356   (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  

As the Veteran's service-connected PTSD with depressive features is currently rated 70 percent disabling, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a) for award of a TDIU.  As such, the issue is raised by the record.  In this regard, the Board notes that the Veteran remained employed for over 30 years, until his retirement in 2001.  However, such predated his award of service connection for the disability at issue, effective from 2007, and is not dispositive of his disability status during the rating period on appeal from 2007.  In view of the foregoing, the Board finds that the issue of entitlement to a TDIU must be adjudicated.  The RO has not adjudicated the issue, so it has not been developed for appellate consideration, and must be remanded for RO consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU, and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination and request that the examiner render an opinion as to whether it is at least as likely as not that the Veteran's PTSD with depressive features renders him unable to engage in substantially gainful employment consistent with his educational attainment and occupational history.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Rationale must be provided for the opinion offered.

3.  Thereafter, following completion of any other indicated development, adjudicate the issue of entitlement to a TDIU.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  If the benefit sought is not granted, and a timely notice of disagreement is received, issue a statement of the case as to the issue.  Only if a timely substantive appeal is received, following issuance of a statement of the case, should the matter be certified to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


